UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 October 27, 2011 Date of Report (Date of earliest event reported): On Assignment,Inc. (Exact name of registrant as specified in its charter) Delaware 000-20540 95-4023433 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 26745 Malibu Hills Road, Calabasas, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(818) 878-7900 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 27, 2011, On Assignment, Inc. (the “Company”) announced its financial results for the third quarter of 2011.A copy of the press release is furnished with this Current Report on Form 8-K as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) The following exhibit is furnished pursuant to Item 2.02: Press release of On Assignment, Inc. dated October 27, 2011, reporting its financial results for the third quarter of 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. On Assignment, Inc. Date: October 27, 2011/s/ James L. Brill James L. Brill Sr. Vice President, Finance and Chief Financial Officer
